GUARANTY

1.

Identification.




This Guaranty (the “Guaranty”), dated as of November ___, 2008, is entered into
by Interim Healthcare of Wyoming, Inc., a Wyoming corporation (“Guarantor”), for
the benefit of the Collateral Agent identified below and the parties identified
on Schedule A hereto (each a “Lender” and collectively, the “Lenders”).




2.

Recitals.




2.1

Guarantor is a direct subsidiary of Wizzard Software Corporation, a Colorado
corporation (“Parent”).  The Lenders have made and/or are making loans to Parent
(the “Loans”).  Guarantor will obtain substantial benefit from the proceeds of
the Loans.




2.2

The Loans are and will be evidenced by certain secured promissory Notes
(collectively, “Note” or “Notes”) issued by Parent on, about or after the date
of this Guaranty pursuant to subscription agreements dated at or about the date
hereof (“Subscription Agreements”).  The Notes are further identified on
Schedule A hereto and were and will be executed by Parent as “Borrower” or
“Debtor” for the benefit of each Lender as the “Holder” or “Lender” thereof.




2.3

In consideration of the Loans made and to be made by Lenders to Parent and for
other good and valuable consideration, and as security for the performance by
Parent of its obligations under the Notes and as security for the repayment of
the Loans and all other sums due from Parent to Lenders arising under the Notes
(collectively, the “Obligations”), Guarantor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to enter into this
Guaranty.  




2.4

The Lenders have appointed Barbara R. Mittman as Collateral Agent pursuant to
that certain Collateral Agent Agreement dated at or about the date of this
Agreement (“Collateral Agent Agreement”), among the Lenders and Collateral
Agent.




3.

Guaranty.




3.1

Guaranty.  Guarantor hereby unconditionally and irrevocably guarantees, jointly
and severally with any other Guarantor, the punctual payment, performance and
observance when due, whether at stated maturity, by acceleration or otherwise,
of all of the Obligations now or hereafter existing, whether for principal,
interest (including, without limitation, all interest that accrues after the
commencement of any insolvency, bankruptcy or reorganization of Parent, whether
or not constituting an allowed claim in such proceeding), fees, commissions,
expense reimbursements, liquidated damages, indemnifications or otherwise (such
obligations, to the extent not paid by Parent being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable costs, fees and expenses
(including reasonable counsel fees and expenses) incurred by Collateral Agent
and the Lenders in enforcing any rights under the guaranty set forth herein.
 Without limiting the generality of the foregoing, Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by Parent to Collateral Agent and the Lenders, but for the fact
that they are unenforceable or not allowable due to the existence of an
insolvency, bankruptcy or reorganization involving Parent.

3.2

Guaranty Absolute.  Guarantor guarantees that the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Notes, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of Collateral Agent or the Lenders with











1










12/2/2008, 2:25 PM




respect thereto.  The obligations of Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce such obligations,
irrespective of whether any action is brought against Parent or any other
Guarantor or whether Parent or any other Guarantor is joined in any such action
or actions.  The liability of Guarantor under this Guaranty constitutes a
primary obligation, and not a contract of surety, and to the extent permitted by
law, shall be irrevocable, absolute and unconditional irrespective of, and
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:




(a)  any lack of validity of the Notes or any agreement or instrument relating
thereto;

(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Notes, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to Parent or otherwise;

(c)  any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

(d)  any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of Parent; or

(e)  any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Collateral
Agent or  the Lenders that might otherwise constitute a defense available to, or
a discharge of, Parent or any other guarantor or surety.




This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.




3.3

Waiver.  Guarantor hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that Collateral Agent or the Lenders exhaust any
right or take any action against any Borrower or any other person or entity or
any Collateral.  Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated herein and that the waiver
set forth in this Section 3.3 is knowingly made in contemplation of such
benefits.  Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.




3.4       Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
indefeasible cash payment in full of the Guaranteed Obligations and all other
amounts payable under this Guaranty, the Subscription Agreements and the Notes,
(b) be binding upon Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lenders and their successors, pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Guaranty (including, without
limitation, all or any portion of its Notes owing to it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted such Collateral Agent or Lender herein or otherwise.











2










12/2/2008, 2:25 PM




3.5          Subrogation.  Guarantor will not exercise any rights that it may
now or hereafter acquire against the Collateral Agent or any Lender or other
Guarantor (if any) that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Collateral Agent or any Lender
or other Guarantor (if any), directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full.  

3.6     Maximum Obligations. Notwithstanding any provision herein contained to
the contrary, Guarantor’s liability with respect to the Obligations shall be
limited to an amount not to exceed, as of any date of determination, the amount
that could be claimed by Lenders from Guarantor without rendering such claim
voidable or avoidable under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

4.

Miscellaneous.  

4.1

Expenses.  Guarantor shall pay to the Lenders, on demand, the amount of any and
all reasonable expenses, including, without limitation, attorneys’ fees, legal
expenses and brokers’ fees, which the Lenders may incur in connection with
exercise or enforcement of any the rights, remedies or powers of the Lenders
hereunder or with respect to any or all of the Obligations.




4.2

Waivers, Amendment and Remedies.  No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders.  No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom, shall, in any event, be
effective unless contained in a writing signed by the Majority in Interest (as
such term is defined in the Collateral Agent Agreement) or the Lender or Lenders
against whom such amendment, modification or waiver is sought, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  The rights, remedies and powers of the
Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.




4.3

Notices.  All notices or other communications given or made hereunder shall be
given in the same manner as set forth in Section 13(b) of the Subscription
Agreement to the party to receive the same at its address set forth below or to
such other address as either party shall hereafter give to the other by notice
duly made under this Section:




To Guarantor, to:

Wizzard Software Corporation

5001 Baum Boulevard, Suite 770

Pittsburgh, PA 15213

Attn: Christopher J. Spencer, President and CEO

Fax: (412) 621-2625




With an additional copy by fax only to:




Burningham & Burningham











3










12/2/2008, 2:25 PM




455 East 500 South, Suite 205

Salt Lake City, Utah 84111

Attn: Branden T. Burningham, Esq.

Fax: (801) 355-7126







To Lenders:

To the addresses and telecopier numbers set

forth on Schedule A







To the Collateral Agent:

Barbara R. Mittman, Esq.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575







If to Guarantor, Lender or

Collateral Agent, with a copy by telecopier only to:




Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575




Any party may change its address by written notice in accordance with this
paragraph.




4.4

Term; Binding Effect.  This Guaranty shall (a) remain in full force and effect
until payment and satisfaction in full of all of the Obligations; (b) be binding
upon Guarantor and its successors and permitted assigns; and (c) inure to the
benefit of the Lenders and their respective successors and assigns.  All the
rights and benefits granted by Guarantor to the Collateral Agent and Lenders
hereunder and other agreements and documents delivered in connection therewith
are deemed granted to both the Collateral Agent and Lenders.  Upon the payment
in full of the Obligations, (i) this Guaranty shall terminate and (ii) the
Lenders will, upon Guarantor’s request and at Guarantor’s expense, execute and
deliver to Guarantor such documents as Guarantor shall reasonably request to
evidence such termination, all without any representation, warranty or recourse
whatsoever.




4.5

Captions.  The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.




4.6

Governing Law; Venue; Severability.  This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law.  Any legal action or proceeding
against Guarantor with respect to this Guaranty must be brought only in the
courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Guaranty, Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  Guarantor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.  If any provision











4










12/2/2008, 2:25 PM




of this Guaranty, or the application thereof to any person or circumstance, is
held invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.  This Guaranty shall be deemed an unconditional
obligation of Guarantor for the payment of money and, without limitation to any
other remedies of Lenders, may be enforced against Guarantor by summary
proceeding pursuant to New York Civil Procedure Law and Rules Section 3213 or
any similar rule or statute in the jurisdiction where enforcement is sought.
 For purposes of such rule or statute, any other document or agreement to which
Lenders and Guarantor are parties or which Guarantor delivered to Lenders, which
may be convenient or necessary to determine Lenders’ rights hereunder or
Guarantor’s obligations to Lenders are deemed a part of this Guaranty, whether
or not such other document or agreement was delivered together herewith or was
executed apart from this Guaranty.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.  Each Guarantor irrevocably appoints Parent its
true and lawful agent for service of process upon whom all processes of law and
notices may be served and given in the manner described above; and such service
and notice shall be deemed valid personal service and notice upon each such
Guarantor with the same force and validity as if served upon such Guarantor.




4.7

Satisfaction of Obligations.  For all purposes of this Guaranty, the payment in
full of the Obligations shall be conclusively deemed to have occurred when
either the Obligations have been indefeasibly paid.




4.8

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.










[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]











5










12/2/2008, 2:25 PM




IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.







“GUARANTOR”

INTERIM HEALTHCARE OF WYOMING, INC.

a Wyoming corporation







/s/ Christopher J. Spencer




By: Christopher J. Spencer




Its: President


















































































This Guaranty Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.











6










12/2/2008, 2:25 PM




SCHEDULE A TO GUARANTY







LENDER

NOTE PRINCIPAL AMOUNT

ALPHA CAPITAL ANSTALT

Pradafant 7

9490 Furstentums

Vaduz, Lichtenstein

Fax: 011-42-32323196

$200,000.00

MILL CITY VENTURES, LP

900 IDS Center

Minneapolis, MN 55402

$500,000.00

ISLE CAPITAL, LLC

900 IDS Center

80 South 8th Street

Minneapolis, MN 55402

$300,000.00

TOTAL

$1,000,000.00

















7










12/2/2008, 2:25 PM


